899 N.E.2d 1080 (2009)
Winnie MADISON, et al., respondents,
v.
HARTFORD INSURANCE COMPANY OF THE MIDWEST et al., petitioners.
No. 107685.
Supreme Court of Illinois.
January 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Madison v. Hartford Insurance Co., case No. 5-08-0550 (11/25/08), denying defendant's application for leave to appeal pursuant to Supreme Court Rule 308. The appellate court is instructed to take the appeal and answer the following questions certified by the circuit court:
1. Whether a class may be certified where essential elements of plaintiffs' claims, such as "reasonableness" and "necessity," cannot be adjudicated on a classwide basis.
2. Whether a class may be certified on the ground that litigation of the class representatives' claims may resolve a "central issue" in the case, even if such litigation would not establish a right to recovery on behalf of any other class members.
3. Whether a 36-state class may be certified without any inquiry into the potential variations in the laws of those 36 states.